DETAILED ACTION
This Office action is in response to the election filed on 11 January 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, on which claims 1-12 are readable, in the reply filed on 11 January 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for image processing application 712 disclosed in paragraph [0048] of Applicant’s originally-filed , does not reasonably provide enablement for broadly claiming “processing the image to detect a new discontinuity in an intensity of the reflected radiation in a region of interest of the image, the new discontinuity indicating the onset of melt of the semiconductor in the region of interest”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Applicant clearly discloses that processing the image to identify the discontinuity includes:
(1) one or more of fitting algorithms, edge detection algorithms, eigenbasis decompositions, feed-forward classifiers (as recited in claim 7), or 
(2) the detection of any intensity in a captured image frame that exceeds a threshold value associated with a maximum reflectivity of the wafer material in the solid phase, or a target intensity value corresponding to the reflectivity of a target material on the melt-side of the solid-liquid phase transition (as recited in claim 8), or
(3) image processing application 712 may be configured to detect a size and velocity of melted region 510 by detecting a moving pair of discontinuities, e.g., discontinuities 506, 508, that correspond to a pair of phase transition boundaries, and may also be configured to determine a realtime melt phase time duration (as recited in claims 11 and 12). Applicant’s specification is enabled for the above-identified methods of processing the image, however, the claims are not limited to that scope.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “processing the image to detect a new discontinuity in an intensity of the reflected radiation in a region of interest of the image, the new discontinuity indicating the onset of melt of the semiconductor in the region of interest”. However, it is unclear what processing steps are encompassed by this limitation. The language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al., US 6,673,639.
Wada et al. disclose a method of detecting the onset of melt in a region of interest of a semiconductor surface during a laser annealing process, the method comprising: 
irradiating the semiconductor surface with pulses of radiation (see column 4, line 62, bridging column 5 to line 30, and column 10, lines 55-59); 
capturing, with a pixelated image sensor, an image that captures a portion of the radiation that has reflected off of the semiconductor surface (see column 10, lines 24-67, and columns11-13); and 
processing the image to detect a new discontinuity in an intensity of the reflected radiation in a region of interest of the image, the new discontinuity indicating the onset of melt of the semiconductor in the region of interest (see Fig. 11D and column 9, lines 9-20).  See also columns 11-16.
With respect to claim 6, in the known method of Wada et al., the pixelated image sensor is a CCD or CMOS image sensor, see column 10, lines 13-19.  
With respect to claim 8, Wada et al. disclose the detection of an intensity in a captured image frame that exceeds a threshold value, the threshold value corresponding to a 21Attorney Docket No. 16702-076USU1maximum reflectivity of the semiconductor in the solid phase, or a reflectivity of the semiconductor on a melt-side of a solid-liquid phase transition, see column 9, lines 9-20, and columns 11-13.

Allowable Subject Matter
Claims 7, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822